UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4087



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSE GARCIA ESTRADA, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00161-NCT)


Submitted:   December 3, 2007          Decided:     December 26, 2007


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, Winston-Salem, North Carolina, for
Appellant. Robert Albert Jamison Lang, OFFICE OF THE UNITED STATES
ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            On July 6, 2006, pursuant to a plea agreement, Jose

Garcia Estrada, Jr., pled guilty to Count Two of an eight count

indictment, possession of a firearm during and in relation to a

drug trafficking offense, in violation of 18 U.S.C. § 924(c) (West

2000 and Supp. 2007).        Prior to sentencing, the probation office

prepared a presentence report, in which it determined Estrada to be

a career offender.    As Estrada was convicted of violating § 924(c)

and determined to be a career offender, U.S. Sentencing Guidelines

Manual § 4B1.1(c)(3) provided the applicable advisory guidelines

range. Based on Estrada’s acceptance of responsibility and a three

point     reduction   for     that     acceptance,    section   4B1.1(c)(3)

recommended an advisory range of 262 to 327 months’ imprisonment.

            On January 9, 2007, the district court sentenced Estrada

to 280 months’ imprisonment.          Estrada timely noted his appeal and

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967).*     In his Anders brief, Estrada questions whether his

sentence was reasonable.           We affirm the judgment of the district

court.

            Following United States v. Booker, 543 U.S. 220 (2005),

a district court must engage in a multi-step process at sentencing.

The   district   court      must    calculate   the   appropriate       advisory



      *
      Estrada was informed of his right to file                     a    pro   se
supplemental brief. He has elected not to do so.

                                      - 2 -
guidelines range by making any necessary factual findings.            United

States v. Moreland, 437 F.3d 424, 432 (4th Cir. 2006).            The court

should then consider the resulting advisory guideline range in

conjunction with the factors set out in 18 U.S.C. § 3553(a) (West

2000 and Supp. 2007), and determine an appropriate sentence.

United States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).

However, considering the factors in § 3553(a) does not require the

sentencing court to “robotically tick through” every subsection of

§ 3553(a).    United States v. Montes-Pineda, 445 F.3d 375, 380 (4th

Cir. 2006).     On appeal, this court will affirm a sentence that

falls “within the statutorily prescribed range and is reasonable.”

Moreland, 437 F.3d at 433. A sentence within a properly calculated

advisory guideline range is presumed to be reasonable.              Rita v.

United States, 127 S. Ct. 2456, 2459 (2007).

             Here,   Estrada’s   sentence    was   both   substantively   and

procedurally reasonable.     Estrada began committing felonies at age

fourteen and his involvement with crime has continued unabated.

Estrada is only twenty-seven years old.                However, in thirteen

years, Estrada has accumulated multiple felony convictions, a

number of which involve guns and drugs.            Estrada’s sentence, near

the lower end of his guideline range, appropriately reflects his

serious criminal history.

             Similarly,    Estrada’s        sentence      was   procedurally

reasonable.      Prior to sentencing Estrada, the district court


                                   - 3 -
properly determined Estrada’s advisory guideline range, heard the

argument of counsel, and rejected defense counsel’s position that

Estrada   had       a    drug    addiction.         The   context   surrounding      the

imposition      of       Estrada’s     sentence      indicates      that   the      court

considered the arguments and recommendations of counsel and the

factors   in    §       3553(a).      See    Montes-Pineda, 445 F.3d    at    381.

Accordingly, we determine that the sentence was reasonable.                         Rita,
127 S. Ct. at 2459.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                             We

therefore      affirm      the     district   court’s      judgment.       This     court

requires that counsel inform Estrada, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Estrada requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                         Counsel’s

motion must state that a copy thereof was served on Estrada.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            - 4 -